Case: 09-30697       Document: 00511028832          Page: 1    Date Filed: 02/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2010
                                     No. 09-30697
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




PAUL RAY ROBBINS,

                                                   Plaintiff-Appellant,

versus

CORRECTIONS CORPORATION OF AMERICA; TIM WILKINSON;
TIM MORGAN; ANGEL MARTIN; VIRGIL LUCUS; BOBBY JINDAL;
JAMES LEBLANC; MONA HEYSE; PAT THOMAS; LINDA RAMSY;
A. PACHECO; DOCTOR ENGELSON,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 1:08-CV-1054




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30697       Document: 00511028832           Page: 2     Date Filed: 02/17/2010

                                        No. 09-30697

      Paul Robbins, a Louisiana prisoner, appeals the dismissal of his pro se, in
forma pauperis 42 U.S.C. § 1983 civil rights suit as frivolous and for failure to
state a claim. We dismiss the appeal as frivolous.
      As the magistrate judge (“MJ”) references in his report, Robbins’s initial
complaint was a sixty-one-page, typed screed outlining a host of alleged prob-
lems with the way defendant Corrections Corporation of America (“CCA”) ran
its facility. That identical complaint was submitted by eight prisoners, purport-
edly as a class action, and appears to be a general form working its way around
the prison yard. Indeed, the latest prisoner-plaintiff need only do as Robbins
did: Obscure the typed-in name and write his in its place.
      The actual claims in the complaint were not at all of a personal nature,
and Robbins included nothing to suggest that, or how, he personally suffered in-
jury from the defendants’ alleged wrongful actions. The MJ ordered Robbins to
amend his complaint to provide specific factual allegations to support the claim
that his constitutional rights were violated,1 or his complaint would be dis-
missed.
      The amended complaint was hardly better. In it, Robbins attempted to re-
tain each claim in the original complaint just by stating that “thease fact’s do
involve this inmate plantiff ‘personly’ and directly” [sic]. As the MJ put it, “[r]a-
ther than provide specific facts regarding the eighteen claims, Plaintiff simply
reiterated the allegations of the original complaint.” Nevertheless, the MJ tried


      1
          The MJ was precise about what information he needed:

               Specifically, Plaintiff should provide: (A) the name(s) of each per-
               son who allegedly violated Robbins’ constitutional rights; (B) a
               description of what each defendant did to violate Robbins’ rights
               (not the rights of other inmates); (C) the place and date(s) that
               each event/violation occurred; and (D) a description of the alleged
               injury Robbins sustained as a result of each alleged violation.

(Emphasis omitted.)

                                                2
   Case: 09-30697       Document: 00511028832           Page: 3     Date Filed: 02/17/2010

                                        No. 09-30697

to tease out just what injuries Robbins claimed he suffered, addressing his “com-
plaints” relating to personal medical care, access to legal assistance, the pres-
ence of female guards, and his desire for a transfer to a state-run prison facility.
Ultimately, the MJ recommended dismissal under 28 U.S.C. § 1915(e)(2)(B).
       The district court agreed with the recommendation and dismissed the
complaint both as frivolous and for failing to state a claim. We review dismissals
under § 1915(e)(2)(B)(i) as frivolous for abuse of discretion. See, e.g., Siglar v.
Hightower, 112 F.3d 191, 193 (5th Cir. 1997). And we review dismissals under
§ 1915(e)(2)(B)(ii) for failure to state a claim de novo. Because the district court
did not state the subsection on which it relied, our review is de novo. Geiger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005) (per curiam).
       We have a “responsibility to construe pro se filings liberally.” Sossamon
v. Texas, 560 F.3d 316, 322 n.3 (5th Cir. 2009), petition for cert. filed, 77
U.S.L.W. 3657 (U.S. May 22, 2009) (08-1438). Nonetheless, “litigants must still
brief contentions in order to preserve them.” Longoria v. Dretke, 507 F.3d 898,
901 (5th Cir. 2007). To that end, the only claim from his amended complaint
that Robbins appears still to be arguing in any detail relates to his medical care.2
And, based on the record, we agree with the MJ that Robbins “essentially com-
plains that he suffers from a slew of illnesses, and that WCC [his facility] is not
following the treatment prescribed by the doctors at the LSU Medical Center in
Shreveport.” Robbins’s disagreement with WCC’s medical staff over his treat-
ment regimen does not come close to meeting the “extremely high standard” for
deliberate indifference claims. Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d
752, 756 (5th Cir. 2001); see also Varnado v. Lynaugh, 920 F.2d 320, 321 (5th


       2
        Robbins also raises, for the first time on appeal, a claim that the prison lost his prop-
erty during a medical stay at LSU. “[I]ssues raised for the first time on appeal ‘are not review-
able by this court unless they involve purely legal questions and failure to consider them
would result in manifest injustice.’” United States. v. Garcia-Pillado, 898 F.2d 36, 39 (5th Cir.
1990) (quoting Self v. Blackburn, 751 F.2d 789, 793 (5th Cir. 1985)).

                                               3
   Case: 09-30697   Document: 00511028832     Page: 4    Date Filed: 02/17/2010

                                 No. 09-30697

Cir. 1991). Thus, “even given the requisite liberal construction, [the prisoner]
has failed to advance any arguments that suggest that the district court erred
in dismissing his complaint.”    Douglas v. Haynes, No. 09-20466, 2009 WL
3848670, at *2 (5th Cir. Nov. 18, 2009) (per curiam) (unpublished).
      We direct Robbins’s attention to the PLRA’s three-strikes provision, 28
U.S.C. § 1915(g). The district court’s dismissal and the dismissal of this appeal
both count as strikes under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
388 (5th Cir.1996). If a prisoner accumulates three strikes, he is not allowed to
bring another civil action in forma pauperis while incarcerated unless he is un-
der imminent danger of serious physical injury. Robbins is so warned.
      The appeal is DISMISSED as frivolous. See 5 TH C IR. R. 42.2. All out-
standing motions are DENIED.




                                       4